DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/2020 have been fully considered but they are not persuasive.
In response to applicant's argument, on pg. 11 last full paragraph, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first part of a first identifier is included in an RRC connection request message when the message is transmitted by a terminal to a base station and when a cell is associated with a 5GC) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument, on pg. 11 last full paragraph, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a third identifier is included when the cell is associated with an EPC) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument, on pg. 12 first full paragraph “In Chun, the identifier of a terminal included in an RRC connection request message does not change depending on the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument, on pg. 12 second full paragraph, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., when a cell is connected with 5GC and an RRC connection request message is transmitted, the message includes the first part of a first identifier (5G-S-TMSI) or that when the cell is connected with an EPC, the message includes a third identifier (S-TMSI)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument, on pg. 13 third full paragraph, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the identifier of a terminal included in an RRC connection request message varies according to a core network to which a cell is connected) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument, on pg. 12 fourth full paragraph, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an “identifier of a terminal” included in a transmitted message varies according to “in case of connection to the 5GC” or “in case of connection to the EPC”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s arguments, on pg. 12 fifth full paragraph to sixth full paragraph, with respect to claim(s) 1, 11 and 16, for at least the reasons presented above and the rejection of claims 1, 11 and 16 as shown below, claims 1, 11 and 16 are rejected.
In response to Applicant’s arguments in section titled “Dependent Claims 4-5, 14-15 and 19-20”, for at least the reasons presented above and the rejection of claims 1, 11 and 16 as shown below and the rejection of claims 4-5, 14-15 and 19-20 presented below, claims 4-5, 14-15 and 19-20 are rejected.
In response to Applicant’s arguments in section VI, for at least the reasons presented above and the rejection of claims 1, 11 and 16 as shown below and the rejection of claims 2-3, 12-13 and 17-18 presented below, claims 2-3, 12-13 and 17-18 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 11, 14-16 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Impact from 48 bit 5G-S-TMSI (LTE and NR) by Ericsson (hereinafter .

Regarding claim 11, Ericsson teaches a terminal in a wireless communication system (section 2, discloses a UE), the terminal comprising: 
in case of connecting to a network, transmit, in case of a first identifier of the terminal which has been assigned from a 5GC is provided, a first message for requesting radio resource control (RRC) connection establishment, wherein the first message includes a first part of the first identifier of the terminal (section 2, RRC Connection Request message transmission, 5G-S-TMSI will be used as ue-Identity; section 2.3, Before a UE is registered with a network, a connection request includes a random number and then, once registered and the S-TMSI is allocated, it will subsequently use the S-TMSI instead… Similarly for 5GC and LTE, a random number can be used prior to any registration in the core network. Once the UE is registered, a 5G-S-TMSI is allocated… a UE got a 5G-S-TMSI…One way to signal the 5G-S-TMSI would be… Another way would be to split the 5G-S-TMSI in two parts, “Part msg3”…Use a random value or part of 5G-S-TMSI as identifier in RRCConnectionRequest message. Examiner correspond the 5G-S-TMSI to the first identifier and msg3 to the first message), 
transmit, a third message for confirming the RRC connection establishment, wherein the third message includes a second part of the first identifier of the terminal (section 2, UE may potentially send…in message 5, in Setup Complete message; section 2.3, One way to signal the 5G-S-TMSI would be… Another way would be to split the 5G-S-TMSI in two parts, “Part msg3” and “Part msg5”. “Part msg3” can be up to 40 bits long and “parts msg5” will then be, in 
Although Ericsson teaches the terminal, in case of connecting to a network, transmit, in case of a first identifier of the terminal which has been assigned from a 5GC is provided, a first message for requesting radio resource control (RRC) connection establishment and transmit a third message for confirming the RRC connection establishment, Ericsson does not explicitly disclose a terminal comprising a transceiver; and a controller configured to: receive, from a base station via the transceiver, system information; in case of connecting to the 5GC, transmit, in case of a first identifier of the terminal which has been assigned from the 5GC is provided, to the base station via the transceiver, a first message for requesting radio resource control (RRC) connection establishment, receive, from the base station via the transceiver, a second message for the RRC connection establishment as a response to the first message, and transmit, to the base station via the transceiver, a third message for confirming the RRC connection establishment as a response to the second message.
Bergstrom in the same or similar field of endeavor teaches a terminal comprising a transceiver (fig. 5, User equipment having transceiving module 512 within processing circuitry); and a controller configured to (fig. 5, User equipment having processing circuitry): receive, from a base station via the transceiver, system information; transmit to the base station via the transceiver, a first message for requesting radio resource control (RRC) connection establishment, receive, from the base station via the transceiver, a second message for the RRC 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s teachings with Bergstorm’s above teachings. The motivation is improving the performance of radio communication in a radio communications network (Bergstrom ¶ 8). Known work in one field of endeavor (Bergstrom prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (improving the performance of radio communication in a radio communications network) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Chun in the same or similar field of endeavor teaches a controller configured to: receive, from a base station via a transceiver, system information indicating whether a cell is associated with a evolved packet core (EPC) or associated with a 5G core (5GC), identify whether to connect to the EPC or the 5GC based on the system information and in a case of connecting to the 5GC (¶ 190, The processor 150 may control overall operation of the UE 100, and be configured to calculate and process information for the UE 100 to transmit and receive to and from the external device. In addition, the processor 120 may be configured to perform the proposed operations of the UE; ¶ 13, a user equipment receiving system information from a base station. The user equipment includes a radio frequency (RF) unit and a processor configured to control the RF unit. The processor may be configured to:…control the RF unit to receive the system information on a found cell; if the user equipment supports a core network to which the cell is connected based on core network information contained in the system information, camp on the found cell, and otherwise, search for another cell. The core network information may indicate whether the core network to which the cell is connected is an Evolved Packet Core (EPC), a Next generation Core Network ( NCN), or an EPC and NCN; ¶ 153, NCN may be also referred to as NextGen Core, NG Core Network (CN), 5G CN; ¶ 109, When a UE is registered and desires to establish an RRC connection, the UE can perform it by initially accessing a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chun’s above teachings. The motivation is radio communication signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Chun ¶ 19). Known work 
	Although the combination teaches a controller configured to: transmit to the base station via the transceiver (see at least rejection above) and in case of connecting to the EPC (Ericsson section 2.3, discloses a UE; Chun ¶ 13, if the user equipment supports a core network to which the cell is connected based on core network information contained in the system information, camp on the found cell, and otherwise, search for another cell. The core network information may indicate whether the core network to which the cell is connected is an Evolved Packet Core (EPC); ¶ 15, base station may establish a Radio Resource Control (RRC) connection with a user equipment supportive of a core network to which the cell is connected, receive uplink data on the cell from the user equipment, and forward the uplink data to the core network to which the cell is connected; ¶ 172, a message of a UE having accessed an LTE cell is connected to an EPC) and the RRC connection establishment and the terminal and the base station and receive, from the base station via the transceiver (see at least rejection above) and transmit, to the base station via the transceiver (see at least rejection above), the combination does not explicitly disclose a controller configured to: in case of connecting to the EPC, transmit, in case of a third identifier of the terminal which has been assigned from the EPC is provided, to the base station via the transceiver, a fourth message for requesting the RRC connection establishment, wherein the fourth message includes the third identifier of the terminal, receive, from the base station via the transceiver, a fifth message for the RRC connection establishment as a response to the fourth 
	Piercy in the same or similar field of endeavor teaches a terminal comprising a controller and a transceiver and the controller configured to: in case of connecting to an EPC, transmit, in case of a third identifier of the terminal which has been assigned from the EPC is provided, to a base station via the transceiver, a fourth message for requesting RRC connection establishment, wherein the fourth message includes the third identifier of the terminal (fig. 1, shows a UE 103 with an antenna; ¶ 65, A control module (in this example, software instructions or executable computer program code), when executed by the processor in the computer system, causes a processor to perform the functions of the invention as described herein; ¶ 68, The invention may optionally be implemented, at least partly, as computer software running on one or more data processors and/or digital signal processors; ¶ 40, UE 103 which has already been allocated an S-TMSI due to one or more previous interactions with the EPC, attempts to attach to the core network 104-107 by sending a request for services in the form of an RRC Connection Request message to the eNode B 101. This message includes the S-TMSI of the UE 103; ¶ 23, the new temporary subscriber identity which may be allocated by the EPC to the wireless communication unit. The stored new temporary identity may comprise an S-TMSI; ¶ 42, discloses a UE receiving from a eNode B; ¶ 43, In response, the UE 103 sends an RRC Connection Setup Complete (Service Request) message. In view of fig. 1 which shows a UE and ¶ 65 and 68 which discloses at least one processer to implement functions of the invention, the at least one processor is configured to receive of ¶ 42 from a eNode B and transmit of ¶ 40 and 43 to the eNode B. Furthermore, in view of ¶ 40 and 43, which shows a UE transmitting and ¶ 42, which shows a UE receiving, the UE must have a transmitter and receiver which together is a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Piercy’s above teachings. The motivation is preventing a reject message being generated and an attach process then needing to be carried out for every data transfer between the wireless communication unit and the core network (Piercy ¶ 23). Known work in one field of endeavor (Piercy prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (preventing a reject message being generated and an attach process then needing to be carried out for every data transfer between the wireless communication unit and the core network) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 14, the combination teaches the terminal of claim 11, wherein the first message is transmitted on a common control channel (CCCH) (Bergstrom ¶ 50, the user equipment 121 may configure the indication as a dedicated RRCConnectionRequest message defined in a message on the Uplink Common Control CHannel, UL -CCCH-Message… The UL -CCCH-Message class is the set of RRC messages that may be sent from the user equipment 121 to the network node 110 on the uplink CCCH logical channel).


Regarding claim 15, the combination teaches the terminal of claim 11, wherein the first message includes a random value in case of connecting to the 5GC and that the first identifier of the terminal is not provided (Ericsson section 2.3, there are different identifier options to use in RRC Connection Requests…Before a UE is registered with a network, a connection request includes a random number and then, once registered and the S-TMSI is allocated, it will subsequently use the S-TMSI instead…a UE got a 5G-S-TMSI…Similarly for 5GC and LTE, a random number can be used prior to any registration in the core network. Once the UE is registered, a 5G-S-TMSI is allocated… Use a random value…as identifier in RRCConnectionRequest message; Chun ¶ 172, a UE having attempted an access to an NR cell is connected to a 5G CN).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s teachings of connecting to a network and the 5GC with Chun’s teachings of connecting to the 5GC. The motivation is radio communication signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Chun ¶ 19).

	Regarding claims 1 and 4-5, claims 1 and 4-5 recite similar limitations of claims 11 and 14-15, respectively and are thus rejected under similar rationale.

Regarding claim 16, Ericsson teaches a base station in a wireless communication system, the base station comprising: 
in case that a terminal is connecting to a network, receive, in case that a first identifier of the terminal which has been assigned from a 5GC is provided to the terminal, from the terminal, a first message for requesting radio resource control (RRC) connection establishment, wherein the first message includes a first part of the first identifier of the terminal (section 2, RRC Connection Request message transmission, 5G-S-TMSI will be used as ue-Identity; section 2.3, Before a UE is registered with a network, a connection request includes a random number and then, once registered and the S-TMSI is allocated, it will subsequently use the S-TMSI instead… Similarly for 5GC and LTE, a random number can be used prior to any registration in the core network. Once the UE is registered, a 5G-S-TMSI is allocated… a UE got a 5G-S-TMSI…One way to signal the 5G-S-TMSI would be… Another way would be to split the 5G-S-TMSI in two parts, “Part msg3”…Use a random value or part of 5G-S-TMSI as identifier in RRCConnectionRequest message. Examiner correspond the 5G-S-TMSI to the first identifier and msg3 to the first message), 
and receive, from the terminal, a third message for confirming the RRC connection establishment, wherein the third message includes a second part of the first identifier of the terminal (section 2, UE may potentially send…in message 5, in Setup Complete message; section 2.3, One way to signal the 5G-S-TMSI would be… Another way would be to split the 5G-S-TMSI in two parts, “Part msg3” and “Part msg5”. “Part msg3” can be up to 40 bits long and “parts msg5” will then be, in the case of a 48 bit 5G-S-TMSI: “Part msg5” = 48 – size(“Part msg3”). Examiner correspond msg5 to the third message), wherein the first identifier identifies 
Although Ericsson teaches the terminal (section 2, discloses a UE), in case that the terminal is connecting to a network, receive, in case that a first identifier of the terminal which has been assigned from a 5GC is provided to the terminal, from the terminal, a first message for requesting radio resource control (RRC) connection establishment and receive, from the terminal, a third message for confirming the RRC connection establishment, Ericsson does not explicitly disclose a base station comprising: a transceiver; and a controller configured to: transmit, to a terminal via the transceiver, system information, in case that the terminal is connecting to the 5GC, receive, in case that a first identifier of the terminal which has been assigned from the 5GC is provided to the terminal, from the terminal via the transceiver, a first message for requesting radio resource control (RRC) connection establishment, transmit, to the terminal via the transceiver, a second message for the RRC connection establishment as a response to the first message, and receive, from the terminal via the transceiver, a third message for confirming the RRC connection establishment as a response to the second message.
Bergstrom in the same or similar field of endeavor teaches a base station comprising (¶ 36, network node 110 may e.g. be a base station, a radio base station, eNB, eNodeB, a Home Node B, a Home eNode B, femto Base Station (BS), pico BS or any other network unit capable to capable of communicating with a user equipment within the cell served by the network node depending e.g. on the radio access technology and terminology used): a transceiver (fig. 6, network node 110 having a transceiving module 612 within processing circuitry); and a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s teachings with Bergstorm’s above teachings. The motivation is improving the performance of radio communication in a radio communications network (Bergstrom ¶ 8). Known work in one field of endeavor (Bergstrom prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (improving the performance of radio communication in a radio communications network) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches a controller configured to: transmit, to a terminal via the transceiver, system information and in case that the terminal is connecting to a network and the 5GC, the combination does not explicitly disclose a controller configured to: transmit, to a terminal via the transceiver, system information indicating whether a cell is associated with a evolved packet core (EPC) or associated with a 5G core (5GC) and in a case that the terminal is connecting to the 5GC.
	Chun in the same or similar field of endeavor teaches a controller configured to: transmit, to a terminal via a transceiver, system information indicating whether a cell is associated with a evolved packet core (EPC) or associated with a 5G core (5GC) and the terminal is connecting to the 5GC (¶ 11, a base station transmitting system information. The base station includes a radio frequency (RF) unit and a processor configured to control the RF unit. The processor is configured to control the RF unit to transmit the system information containing core network information associated with a cell. The core network information may indicate whether a core 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chun’s above teachings. The 
	Although the combination teaches a controller configured to: receive and in case that the terminal is connecting to the EPC (Ericsson section 2.3, discloses a UE; Chun ¶ 13, if the user equipment supports a core network to which the cell is connected based on core network information contained in the system information, camp on the found cell, and otherwise, search for another cell. The core network information may indicate whether the core network to which the cell is connected is an Evolved Packet Core (EPC); ¶ 15, base station may establish a Radio Resource Control (RRC) connection with a user equipment supportive of a core network to which the cell is connected, receive uplink data on the cell from the user equipment, and forward the uplink data to the core network to which the cell is connected; ¶ 172, a message of a UE having accessed an LTE cell is connected to an EPC) and the RRC connection establishment and the terminal and transmit, to the terminal via the transceiver (see at least rejection above) and receive, from the terminal via the transceiver (see at least rejection above), the combination does not explicitly disclose a controller configured to: in case that the terminal is connecting to the EPC receive, in a case that a third identifier of the terminal which has been assigned from the EPC is provided to the terminal, from the terminal via the transceiver, a fourth message for requesting the RRC connection establishment, wherein the fourth message includes the third 
	Piercy in the same or similar field of endeavor teaches a base station comprising a transceiver and a controller (fig. 1, shows eNodeB having Rx 110 and Tx 111 and signal processor 109; ¶ 59, signal processing module 109 may be achieved using computing systems; ¶ 65, A control module (in this example, software instructions or executable computer program code), when executed by the processor in the computer system, causes a processor to perform the functions of the invention as described herein; ¶ 68, The invention may optionally be implemented, at least partly, as computer software running on one or more data processors and/or digital signal processors) and the controller configured to: in case that a terminal is connecting to an EPC receive, in case that a third identifier of the terminal which has been assigned from the EPC is provided to the terminal, from the terminal via the transceiver, a fourth message for requesting RRC connection establishment, wherein the fourth message includes the third identifier of the terminal (¶ 40, UE 103 which has already been allocated an S-TMSI due to one or more previous interactions with the EPC, attempts to attach to the core network 104-107 by sending a request for services in the form of an RRC Connection Request message to the eNode B 101. This message includes the S-TMSI of the UE 103; ¶ 23, the new temporary subscriber identity which may be allocated by the EPC to the wireless communication unit. The stored new temporary identity may comprise an S-TMSI. In view of ¶ 65 and 68 which discloses at least one processer to implement functions of the invention, the at least one processor is configured to receive of ¶ 40 and 43 from a terminal and transmit of ¶ 42 to the terminal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Piercy’s above teachings. The motivation is preventing a reject message being generated and an attach process then needing to be carried out for every data transfer between the wireless communication unit and the core network (Piercy ¶ 23). Known work in one field of endeavor (Piercy prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (preventing a reject message being generated and an attach process then needing to be carried out for every data transfer between the wireless communication unit and the core network) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 19, the combination teaches the base station of claim 16, wherein the first message is received on a common control channel (CCCH) (Bergstrom ¶ 50, the user equipment 121 may configure the indication as a dedicated RRCConnectionRequest message defined in a message on the Uplink Common Control CHannel, UL -CCCH-Message… The UL 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s teachings with Bergstorm’s above teachings. The motivation is improving the performance of radio communication in a radio communications network (Bergstrom ¶ 8).

Regarding claim 20, the combination teaches the base station of claim 16, wherein the first message includes a random value in case that the terminal is connecting to the 5GC and that the first identifier of the terminal  is not provided to the terminal (Ericsson section 2.3, there are different identifier options to use in RRC Connection Requests…Before a UE is registered with a network, a connection request includes a random number and then, once registered and the S-TMSI is allocated, it will subsequently use the S-TMSI instead…a UE got a 5G-S-TMSI…Similarly for 5GC and LTE, a random number can be used prior to any registration in the core network. Once the UE is registered, a 5G-S-TMSI is allocated… Use a random value…as identifier in RRCConnectionRequest message; Chun ¶ 172, a UE having attempted an access to an NR cell is connected to a 5G CN).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s teachings of in a case that the terminal is connecting to a network and the 5GC with Chun’s teachings of connecting to the 5GC. The motivation is radio communication signals can be efficiently transmitted/received and therefore, overall throughput of a radio communication system can be improved (Chun ¶ 19).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Piercy’s teachings of the third identifier of a terminal is a S-TMSI. The motivation is preventing a reject message being generated and an attach process then needing to be carried out for every data transfer between the wireless communication unit and the core network (Piercy ¶ 23).

Regarding claims 21 and 23, claims 21 and 23 recite similar limitations of claim 22 and are thus rejected under similar rationale.

Claim(s) 2, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson and Bergstrom and Chun and Piercy and in further view of “Discussion on the size of 5G-S-TMSI” by Huawei et al. (hereinafter Huawei).

Regarding claim 12, the combination teaches the terminal of claim 11.
Although the combination teaches the first part of the first identifier of the terminal and the second part of the first identifier of the terminal, the combination does not explicitly disclose the first part of the first identifier of the terminal is a first number of predetermined rightmost bits of the first identifier of the terminal, and wherein the second part of the first identifier of the terminal is a second number of predetermined leftmost bits of the first identifier of the terminal.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Huawei’s above teachings. The motivation is providing a solution to an extension of 5G-S-TMSI (Huawei section 1). Known work in one field of endeavor (Huawei prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (a solution to an extension of 5G-S-TMSI) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 2, claim 2 recite similar limitations of claim 12 and is thus rejected under similar rationale.
.

Claim(s) 3, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson and Bergstrom and Chun and Piercy and in further view of 3GPP TS 23.003 V15.3.0 (hereinafter 3GPP) and in further view of US PGPub 20180227871 to Singh et al (hereinafter Singh).

Regarding claim 13, the combination teaches the terminal of claim 11.
Although the combination teaches the first identifier of the terminal is 5G S-temporary mobile subscription identifier (5G-S- TMSI) (Ericsson section 2.3), the combination does not explicitly disclose the first identifier of the terminal is included in a second identifier assigned to the terminal, wherein the second identifier is a 5G globally unique temporary identifier (5G- GUTI).
3GPP in the same or similar field of endeavor teaches the first identifier is included in a second identifier, wherein the second identifier is a 5G globally unique temporary identifier (5G- GUTI) (section 2.10.1, <5G-GUTI> = <GUAMI><5G-TMSI>, where <GUAMI> = <MCC><MNC><AMF Identifier> and <AMF Identifier> = <AMF Region ID><AMF Set ID><AMF Pointer>; section 2.11, The 5G-S-TMSI is the shortened form of the 5G-GUTI to enable more efficient radio signalling procedures…The 5G-S-TMSI shall be constructed from the AMF Set ID, the AMF Pointer and the 5G-TMSI: <5G-S-TMSI> = <AMF Set ID><AMF Pointer><5G-TMSI>. In view of section 2.10.1 which discloses 5G-GUTI is made up <MCC><MNC><AMF Region ID><AMF Set ID><AFM Pointer><5G-TMSI> and in view of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with 3GPP’s above teachings. The motivation is enabling a more efficient radio signaling procedure (3GPP section 2.11). Known work in one field of endeavor (3GPP prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (enabling a more efficient radio signaling procedure) or other market forces if the variations are predictable to one or ordinary skill in the art.
Although the combination teaches a second identifier and the 5G-GUTI and the terminal, the combination does not explicitly disclose a second identifier assigned to the terminal and the 5G-GUTI has been assigned upon a successful registration of the terminal.
Singh in the same or similar field of endeavor teaches a second identifier assigned to a terminal and the 5G-GUTI has been assigned upon a successful registration of the terminal (¶ 38, UE 101 transmits a registration request; ¶ 39, aforesaid registration request may further include…a temporary user ID (e.g., a 5G-globally unique temporary ID (5G-GUTI)); ¶ 51, the UE 101 may transmit the registration complete message back to the initial AMF 104 so as to confirm that one temporary user ID (e.g., 5G-GUTI) has been assigned). By modifying the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Singh’s above teachings. The motivation is selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment (Singh ¶ 4). Known work in one field of endeavor (Singh prior art) may prompt variations of it for use in either the same field or a different one (Ericsson prior art) based on design incentives (selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 3, claim 3 recite similar limitations of claim 13 and is thus rejected under similar rationale.
Regarding claim 18, claim 18 recite similar limitations of claim 13 and is thus rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 20210044964 to Lindheimer et al. discloses a UE registering with a core network, splitting a 5G-S-TMSI into two parts and then UE sending the first part in RRC connection request, then the UE receives a RRC Setup message in response to the RRC connection request and then the UE sends a RRC Setup Complete message with the second part in response to receiving the RRC Setup message (see at least figs. 4A, 6, 17 and 19-21 and ¶ 57, 81, 147 and 156).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476